Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 24, 31, and 38 would be allowable if rewritten to overcome the double patenting rejection(s) of base claims 21, 28, 35, set forth in this Office action and to include all of the limitations of the base claims and any intervening claims.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 24, the prior art of record, taken alone or in combination, fails to teach or fairly suggest the computer-implemented method of claim 21, further comprising: 
predicting a second future eye movement in relation to the augmented reality element by predicting that a second focal point of the user will be outside a threshold distance from the augmented reality element at a second future time; and 
terminating the display of the augmented reality element at the second future time based on predicting that the second focal point of the user will be outside the threshold distance.
Mitchell et al. (“Mitchell”, US Pre-Grant Publication US 20180059780 A1) [0059] predicts a gaze direction based on one or more virtual objects in the field of view.  
However, Mitchell merely predicts eye movement based on virtual objects.  Claim 24 terminates display of virtual objects based on predicting the gaze direction has moved away from said virtual objects.

Regarding claim 31, claim 31 contains the allowable subject matter described in claim 24 and the reasons for the art of record not being combinable to disclose claim 31 are the same as claim 24.  Therefore, claim 31 is objected to as being a dependent claim with allowable subject matter for the same reasons as claim 24.

Regarding claim 38, claim 38 contains the allowable subject matter described in claim 24 and the reasons for the art of record not being combinable to disclose claim 38 are the same as claim 24.  Therefore, claim 38 is objected to as being a dependent claim with allowable subject matter for the same reasons as claim 24.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 17 of U.S. Patent No. 10901502 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Instant Application is broader than U.S. Patent No. 10901502 B2.

The following is a claim comparison of claims 21, 28, 35 of the Instant Application and claims 1, 12, 17 of U.S. Patent No. 10901502 B2.

IA 17157804
Parent 16454342
21. A computer-implemented method comprising: 

determining, by an augmented reality system comprising a head mounted display, an eye movement for a user at an initial time; 

predicting, from the eye movement at the initial time, 






a future eye movement of the user at a future time utilizing a machine learning model; and 


rendering an augmented reality element for display via the head mounted display based on the predicted future eye movement of the user.
1. A computer-implemented method comprising: 

identifying, by an augmented reality system comprising a head mounted display, eye tracking information for a user at an initial time; 

predicting 

a change in an ability of the user to visually process an augmented reality element at a future time, within a display of the head mounted display, based on a characteristic of the augmented reality element and 

using a machine learning model to analyze the eye tracking information for the user at the initial time; and 

selectively rendering the augmented reality element, within the display of the head mounted display, 

at the future time based on the predicted change in the ability of the user to visually process the augmented reality element.
(Claims 28-34 are similar to claim 21-27)

(Claims 35-40 are similar to claims 28-33)



Thus, claims 21, 28, 35 of the Instant Application are not patentably distinct from claims 1, 12, 17 of U.S. Patent No. 10901502 B2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 25, 28, 32, 35, 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publicover et al. (“Publicover”, US Pre-Grant Publication 20150338915 A1).

Regarding claim 21, Publicover discloses a computer-implemented method (Publicover [0018]) comprising: 
determining, by an augmented reality system (Publicover [0149]) comprising a head mounted display (Publicover [0186]), an eye movement for a user at an initial time (Publicover [0614] discloses acquiring eye positions (X1, Y1) and (X2, Y2) at different times.  Publicover (Fig. 27 [0617]) discloses sending eye positions acquired at a specific time to a neural network.  Position (X0, Y0, T0) is interpreted as eye movement at an initial time.); 
predicting, from the eye movement at the initial time, a future eye movement of the user at a future time utilizing a machine learning model (Publicover [0584]-[0585] predicts or projects forward in time anticipated locations of eye movements.  Publicover discloses using neural network analyses to perform prediction.); and 
rendering an augmented reality element for display via the head mounted display based on the predicted future eye movement of the user.  (Publicover [0588] may modify the display of information to a user based on anticipated (predicted) eye movements.  For example, objects may be introduced to the display prior to a saccadic landing.)

Regarding claim 25, Publicover further teaches the computer-implemented method of claim 21, wherein predicting the future eye movement of the user comprises predicting one or more of a future change in focal point or a future saccade movement utilizing the machine learning model.  (Publicover [0614] discloses acquiring eye positions (X1, Y1) and (X2, Y2) at different times.  Publicover (Fig. 27 [0617]) discloses sending eye positions acquired at a specific time to a neural network.  Publicover [0584]-[0585] predicts or projects forward in time anticipated locations of eye movements.  Publicover discloses using neural network analyses to perform prediction.)

Regarding claim 28, Publicover discloses an augmented reality system comprising: 
at least one head mounted display (Publicover [0186]); 
at least one processor; and 
at least one non-transitory computer-readable storage medium storing instructions executed by the at least one processor. (Publicover [0021])
In light of the rejection of claim 21, the remaining limitations for the system in claim 28 are similar and performed by the method in claim 21. Therefore, the remaining limitations in claim 28 are rejected for the same reason as claim 21.

Regarding claim 32, in light of the rejection in claim 25, the system in claim 32 is similar and performed by the method in claim 25. Therefore, claim 32 is rejected for the same reason as claim 25.

Regarding claim 35, in light of the rejection in claim 28, the medium in claim 35 is similar and implemented with the system in claim 28. Therefore, claim 35 is rejected for the same reason as claim 28.

Regarding claim 39, in light of the rejection in claim 32, the medium in claim 39 is similar and implemented with the system in claim 32. Therefore, claim 39 is rejected for the same reason as claim 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 22, 29, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Publicover et al. (“Publicover”, US Pre-Grant Publication 20150338915 A1), in view of Marggraff et al. (“Marggraff”, WO 2017031089 A1).

Regarding claim 22, the claimed invention for claim 21 is shown to be met with explanations from Publicover above.
Publicover does not describe the computer-implemented method of claim 21, wherein: determining the eye movement for the user at the initial time comprises determining an initial eye movement vector mapping eye position relative to eye sockets of the user at the initial time; and 
predicting the future eye movement of the user comprises utilizing the machine learning model to predict the future eye movement based on the initial eye movement vector.
However, these features are well known in the art as taught by Marggraff. For example, Marggraff discloses the computer-implemented method of claim 21, wherein: determining the eye movement for the user at the initial time comprises determining an initial eye movement vector mapping eye position relative to eye sockets of the user at the initial time; and 
predicting the future eye movement of the user comprises utilizing the machine learning model to predict the future eye movement based on the initial eye movement vector.  (Marggraff ( page 56 lies 27-36) identifies a predicted landing location of eye movement.  This allows changes to an icon or object to reduce rendering times.  Marggraff (page 51 top) considers distances and directions (vector) of eye movements in neural networks to determine the purposefulness of an eye movement (prediction).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Publicover’s system for discerning the intent of a device wearer primarily based on movements of the eyes with Marggraff’s system for discerning the intent of a device wearer primarily based on movements of the eyes because with Marggraff’s system, the neural network can recognize the
movement as selecting the character, symbol, or collection of objects located near the periphery (page 50 bottom, page 51 top).

Regarding claim 29, in light of the rejection in claim 22, the system in claim 29 is similar and performed by the method in claim 22. Therefore, claim 29 is rejected for the same reason as claim 22.

Regarding claim 36, in light of the rejection in claim 29, the medium in claim 36 is similar and implemented with the system in claim 29. Therefore, claim 36 is rejected for the same reason as claim 29.

Claim(s) 23, 30, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Publicover et al. (“Publicover”, US Pre-Grant Publication 20150338915 A1), in view of Arabadzhiyska et al. (“Seidel”, "Saccade landing position prediction for gaze-contingent rendering." ACM Transactions on Graphics (TOG) 36, no. 4 (6/20/2017): 1-12).

Regarding claim 23, the claimed invention for claim 21 is shown to be met with explanations from Publicover above.
Publicover does not describe the computer-implemented method of claim 21, wherein: predicting the future eye movement comprises predicting that a focal point of the user will be within a threshold distance of the augmented reality element at the future time; and 
rendering the augmented reality element for display based on the predicted future eye movement comprises rendering the augmented reality element based on predicting that the focal point will be within the threshold distance of the augmented reality element at the future time.
However, these features are well known in the art as taught by Seidel. For example, Seidel discloses the computer-implemented method of claim 21, wherein: predicting the future eye movement comprises predicting that a focal point of the user will be within a threshold distance of the augmented reality element at the future time; and 
rendering the augmented reality element for display based on the predicted future eye movement comprises rendering the augmented reality element based on predicting that the focal point will be within the threshold distance of the augmented reality element at the future time.  (Seidel (Fig. 1) illustrates the start of a saccade event (Fig. 1(a)) and displaying a portion of the image ahead but in the predicted direction of the saccade (Fig. 1(b)).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Publicover’s system for discerning the intent of a device wearer primarily based on movements of the eyes with Seidel’s method for gaze-contingent rendering because with Seidel’s method, instead of rendering according to the current gaze position, our technique predicts where the saccade is likely to end and provides an image for the new fixation location as soon as the prediction is available (page 1 column 1).

Regarding claim 30, in light of the rejection in claim 23, the system in claim 30 is similar and performed by the method in claim 23. Therefore, claim 30 is rejected for the same reason as claim 23.

Regarding claim 37, in light of the rejection in claim 30, the medium in claim 37 is similar and implemented with the system in claim 30. Therefore, claim 37 is rejected for the same reason as claim 30.

Claim(s) 26, 27, 33, 34, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Publicover et al. (“Publicover”, US Pre-Grant Publication 20150338915 A1), in view of Tsishkou et al. (“Tsishkou”, US Pre-Grant Publication 20190180144 A1).

Regarding claim 26, the claimed invention for claim 21 is shown to be met with explanations from Publicover above.
Publicover does not describe the computer-implemented method of claim 21, wherein predicting the future eye movement of the user comprises utilizing the machine learning model to predict an ability of the user to visually process the augmented reality element at the future time.
However, these features are well known in the art as taught by Tsishkou. For example, Tsishkou discloses the computer-implemented method of claim 21, wherein predicting the future eye movement of the user comprises utilizing the machine learning model (Tsishkou [0073] trains a DNN (deep neural network) for visible / non-visible object/action region prediction (future).  Tsishkou [0028] provides scene flow prediction.  Tsishkou [0033] trains a DNN for visible / non-visible object/action region prediction within image sequences.) to predict an ability of the user to visually process the augmented reality element at the future time.  (Tsishkou [0050] displays a danger alarm on the display unit or a safe vehicle path.  Tsishkou plans a safe vehicle path to reduce the level of danger.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Publicover’s system for discerning the intent of a device wearer primarily based on movements of the eyes with Tsishkou’s system for displaying danger augmentations using neural networks because Tsishkou’s system increases the safety of the driving system by taking into consideration any potential danger in the environment in the form of a danger ranking map showing the potential dangerous areas as a human would perceived it including for instance upcoming non-visible objects [0051].

Regarding claim 27, the claimed invention for claim 26 is shown to be met with explanations from Publicover above.
Publicover as modified by Tsishkou further teaches the computer-implemented method of claim 26, wherein rendering the augmented reality element for display based on the predicted eye movement comprises rendering the augmented reality element for display based on the predicted ability of the user to visually process the augmented reality element at the future time.  (Tsishkou [0050] displays a danger alarm on the display unit or a safe vehicle path.)

Regarding claim 33, in light of the rejection in claim 26, the system in claim 33 is similar and performed by the method in claim 26. Therefore, claim 33 is rejected for the same reason as claim 26.

Regarding claim 34, in light of the rejection in claim 27, the system in claim 34 is similar and performed by the method in claim 27. Therefore, claim 34 is rejected for the same reason as claim 27.

Regarding claim 40, in light of the rejection in claim 33, the medium in claim 40 is similar and implemented with the system in claim 33. Therefore, claim 40 is rejected for the same reason as claim 33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613